               Case 2:20-cr-00105-JCC Document 95 Filed 01/04/21 Page 1 of 1




 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     UNITED STATES OF AMERICA,
 9
                               Plaintiff,                  CASE NO. 20-cr-105-JCC
10                                                         ORDER GRANTING MOTIONS TO
           v.
                                                           SEAL AND MOTION FOR
11                                                         OVERLENGTH BRIEF
     KENNETH JOHN RHULE,
12
                               Defendant.
13
          The Court GRANTS and ORDERS:
14
          1.      Defendant's motion to seal, Dkt. 89, is granted.
15
          2.      Plaintiff's motion to seal, Dkt. 91, is granted.
16
          3.      Plaintiff motion to file an overlength pleading, Dkt. 92, is granted.
17
          DATED this 4th day of January, 2021.
18

19

20
                                                             A
                                                          BRIAN A. TSUCHIDA
                                                          United States Magistrate Judge
21

22

23


     ORDER GRANTING MOTIONS TO SEAL
     AND MOTION FOR OVERLENGTH BRIEF -
     1
